DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, examiner notes a search has revealed prior art, Budd (US 5072611), that discloses an apparatus for testing wheels through selective imposition of radial, axial and moment loading upon the wheel web, wheel hub and wheel bearings including a fixture to hold and rotate a wheel to be tested and an axle load means with load cylinders and sensors. A search has not revealed prior art teaching or suggesting a combination including applicant’s assembly connected through a linear guide rail to a servo motor to provide radial thrust force to a detecting shaft. Furthermore, no other prior art can be found to motivate or teach applicant’s servo motor drives the two-way oil cylinder to horizontally move along the linear guide rail B; and the two-way oil cylinder provides a radial thrust force for the detecting shaft so that the performance of the wheels is detected; and a test detection part is formed by the fastening bolts, the detecting shaft, the lock sleeve, the lock seat, the two-way oil cylinder, the oil cylinder seat, the lead screw nut, the servo motor, the ball screw, the guide rail sliding seat B and the linear guide rail B, in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Budd (US 5072611) discloses an apparatus for testing wheels through selective imposition of radial, axial and moment loading.
Olex (US 20100031740) discloses a wheel test assembly for testing a wheel-and-tire assembly.
Schleif (US 20100083745) discloses a test machine for testing a tire and wheel assembly of a vehicle by dynamically measuring the stiffness of the tire and wheel assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached on M-F 8 a.m. - 5 p.m..


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856